Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (PG Pub 2004/0065917 A1), Su e al (PG Pub 2017/0345840 A1), Chuang et al (PG Pub 2016/0020219 A1), and Chen et al (PG Pub 2016/0260728 A1).
Regarding claim 10, Fan teaches a device, comprising: a silicon substrate (abstract and paragraph [0080]) having an upper surface (fig. 3B), wherein: the upper surface is planar in a first area (fig. 3B) of the substrate,Page 4 of 7294945326.1351913-999900Appl. No.: 16/724,0 10Docket No.: 351913-999900Response to Office Action of May 24, 2021 a memory cell in the first area, comprising: spaced apart first source and first drain regions (34 and 36) formed in the first area of substrate with a first channel region of the substrate extending there between, a floating gate of polysilicon (31, paragraph [0047]) disposed over and insulated (by gate oxide 39, paragraph [0027]) from a first portion of the first channel region, a word line gate (select gate 33) disposed over and insulated (by gate oxide 61, fig. 6D, paragraph [0053]) from a second portion of the first channel region, a control gate of polysilicon (32, paragraph [0050]) disposed over and insulated (by dielectric 52, fig. 6B, paragraph [0052]) from the floating gate, and an erase gate of polysilicon (29, paragraph [0023]) disposed over and insulated from the first source region. 
Fan does not teach the upper surface is planar a third area of the substrate, and includes an upwardly extending silicon fin in a second area.
In the same field of endeavor, Su teaches the upper surface of a substrate (10) is planar a third area of the substrate (HV 16, figs. 14B and 24B), and includes an upwardly extending silicon fin (10a, fig. 24D) in a second area, the silicon fin includes a pair of side surfaces extending up and terminating at a top surface (fig. 24D); a high voltage device in the third area (16, fig. 24B), comprising: spaced apart second source and second drain regions (84/85) formed in the third area of the substrate with a second channel region (97) of the substrate extending there between, and Page 5 of 7294945326.1351913-999900Appl. No.: 16/724,0 10Docket No.: 351913-999900Response to Office Action of May 24, 2021a logic gate of metal (70, figs. 24C and 24D, paragraph [0031]) disposed over and insulated (by high k dielectric 68) from the third channel region; and a polysilicon gate (52, fig. 24B, paragraph [0027]) disposed over and insulated (by oxide 34, paragraph [0024]) from the second channel region; for the benefit of integrating memory, high voltage and logic devices into a single device (paragraph [0040]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the upper surface of a substrate to be planar a third area, and to include an upwardly extending silicon fin in a second area, the silicon fin included a pair of side surfaces extending up and terminating at a top surface; to include a high voltage device in the third area, comprising: spaced apart second source and second drain regions formed in the third area of the substrate with a second channel region of the substrate extending there between, and to include Page 5 of 7294945326.1351913-999900Appl. No.: 16/724,0 10Docket No.: 351913-999900Response to Office Action of May 24, 2021a logic gate of metal disposed over and insulated from the third channel region; and to include a polysilicon gate disposed over and insulated from the second channel region; for the benefit of integrating memory, high voltage and logic devices into a single device.
Su does not teach the upper surface of the first and third areas is recessed below the top surface of the fin.
In the same field of endeavor, Chuang teaches the upper surface of the first is recessed (105, fig. 13) below the top surface of the fin (region 107), for the benefit of mitigating current crowding caused by high voltage applied to the memory region 105 (paragraphs [0011][0012]).
Though Chuang does not teach the upper surface third areas is recessed below the top surface of the fin, Su teaches the third area to be a high voltage device region (HV 16, fig. 2, for example).  It would have been obvious to the skilled in the art before the effective filing date of the invention to recess the upper surface third areas below the top surface of the fin, for the benefit of mitigating current crowding caused by high voltage applied to the high voltage device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to recess the upper surface of the first and third areas below the top surface of the fin, for the benefit of mitigating current crowding caused by high voltage.
Fan does not teach the word line gate of metal.
In the same field of endeavor, Chen teaches a word line gate of metal improves speed of the device (98, fig. 30 paragraph [0025]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make word line gate of metal for the benefit of improving speed of the device.
Fan does not teach the logic gate.
Su teaches the logic gate (70, figs. 24C and 24D) is disposed vertically over and insulated from the top surface of the fin (10a), and is disposed laterally adjacent to and insulated (by high k 68, paragraph [0039]) from the pair of side surfaces of the fin.
Regarding claim 12, Fan does not teach the word line gate.
Chen teaches the word line gate is insulated from the second portion of the first channel region by a layer of high K material (HfO2, paragraph [0018]).
Su teaches the logic gate is insulated from the third channel region by the layer of high K material (HfO2, paragraph [0031]).  
Regarding claim 13, Fan does not teach the word line gate.
Chen teaches the word line gate is insulated from the second portion of the first channel region by a layer of high K material (62, fig. 17) and an oxide layer (60), and the logic gate is insulated from the third channel region by the layer of high K material and the oxide layer (high k and oxide formed over structure after PR 58 is removed in fig. 16, paragraph [0018]), for the known benefit of improving interface between the high k material and the substrate below by including an oxide layer.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to insulate the word line gate from the second portion of the first channel region by a layer of high K material and an oxide layer, and to insulate the logic gate from the third channel region by the layer of high K material and the oxide layer, for the known benefit of improving interface between the high k material and the substrate below by including an oxide layer.
Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. Applicant argues that (second paragraph, page 6, remarks)
It is submitted that such a teaching, suggestion or incentive is especially lacking in the present case given the technology involved. Semiconductor structures are conceived in light of, and result from, complicated fabrication processes that use many processing steps to form the resulting structure, a structure that must be configured to operate as intended. Each processing step affects the structure formed before it, as well as the structure resulting from subsequent processing steps. Likewise, each structural change can have both positive and negative effects on performance and reliability. Therefore, one skilled in the art cannot simply modify a resulting semiconductor structure without having to consider how the complicated process flow has to be changed to accommodate the structural change….

In response, because Applicant claims a device to be their invention, it is, therefore, only the device structure is being examined, and not the manufacturing steps of the device.

Applicant argues that (second paragraph, page 7, remarks)
Chuang does not disclose logic region 107 includes a fin. Therefore, recessing the upper surface of two areas of the substrate relative to the top surface of a fin is not disclosed or contemplated by Chuang.

In response, Su teaches a benefit of integrating logic, memory, and HV in a single device; and Su teaches both memory and HV to be planar devices while making the logic (core 18, fig. 24D) a FinFET (fig. 24D).  Although Chuang does not teach a fin, it teaches flash memories are “implanted deeper than” (paragraph [0011]) that of low voltage devices (such as logic circuits, paragraph [0012]) to reduce current crowding that occurs at “substrate surface” (paragraph [0011]).  The device of Fan modified by Su would have made the top surface of the substrate in Su the top surface of fin 10a (figs. 
Applicant argues that (third paragraph, page 7, remarks)
Chuang discloses integrated circuits arranged on a silicon-on-insulator (SOI) substrate, which includes a silicon layer (called a "device wafer") arranged over an oxide layer, which itself is arranged over a handle wafer. See ¶[0011]. Chuang discloses that the problem of current crowding caused by high voltage arises because of the need to implant the source/drains of the memory cells at depth that is greater than the thickness of the device wafer. Id. With SOI substrates, that results in the dopants being implanted into the buried insulator layer of the SOI wafer, instead of having the intended benefits of the buried insulator layer. Id. The solution disclosed in Chuang is to form a recessed region of the SOI substrate such that the source/drain regions of the memory cells are formed in the handle wafer instead of in the device wafer of the SOI substrate. Id at [0012], Figs. 2 and 13. This allows the source/rain regions to be implanted more deeply to mitigate high voltage issues. Id. In contrast, neither Fan nor Su disclose the use of SOI substrates. 

In response, Examiner agrees that Chuang reference focuses mainly on an IC formed on SOI.  However, it is clear from Chuang that current crowding happens due to high-voltage operations and at the substrate top surface (paragraph [0011]).  Chuang also implies that current crowding does not limit to SOI substrates but occurs in other substrates as well (“high energy implants are used…to form the source/drain regions of the flash memory cells”, paragraph [0011]).  The skilled in the art would have .1351913-999900

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899